Citation Nr: 1134741	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to September 28, 2001 for a grant of service connection for posttraumatic seizure disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to January 1969.  He had service in the Republic of Vietnam.  His awards and decorations included the Combat Infantryman Badge, the Purple Heart Medal, and the Parachute Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic seizure disorder and assigned a 100 percent schedular rating, effective September 28, 2001, and a 40 percent schedular rating, effective July 16, 2003.  (The RO subsequently increased the 40 percent rating to a schedular 100 percent, effective July 16, 2003.)

2.  In a letter, dated August 5, 2005, the RO informed the Veteran of its July 2005 rating action.  

3.  In September 2007, the RO received the Veteran's claim of entitlement to an effective date prior to September 28, 2001 for a grant of service connection for posttraumatic seizure disorder.


CONCLUSIONS OF LAW

1.  The July 2005 RO decision, which granted service connection for posttraumatic seizure disorder, effective September 28, 2001, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Due to the failure to file a proper claim, the criteria have been met to dismiss the issue of entitlement to an effective date earlier than September 28, 2001, for service connection for posttraumatic seizure disorder.  38 U.S.C.A. § 7105(d) (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2010).  However, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where the claim cannot be substantiated, because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (Applicability of 38 U.S.C. §§5103(a) and 5103(A) to Claims that Cannot Be Substantiated, 69 Fed. Reg. 59989 (2004)).  As will be discussed below, there is no legal basis for the current claim; and, therefore, VA is not required to provide notice of the information and evidence necessary to substantiate the claim.  

Analysis

The Veteran seeks entitlement to an effective date prior to September 28, 2001 for a grant of service connection for his posttraumatic seizure disorder.  He contends that the effective date should revert to February 1969, the date that he filed his initial claim.  In the alternative, he contends that the effective date should revert to the early 1990's, because his claim has been continually developed since that time.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that there is no legal basis for the assignment of an earlier effective date.  Accordingly, the appeal will be denied.

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2010).  

When new and material evidence is received after a final disallowance, the effective date of service connection will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2)(i) (2010). 

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010).  Such informal claim must identify the benefit sought.  Id.  The mere presence of medical evidence does not establish an intent on the part of the veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

In this case, VA received the Veteran's initial claim of entitlement to service connection for a seizure disorder in February 1969, less than a year after his separation from service.  That claim was denied by the RO in March 1969.  Later that month, the Veteran was notified of that decision, as well as his appellate rights.  

To initiate an appeal, the Veteran, or his or her representative, must file a Notice of Disagreement with a determination by the RO within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  In this case, however, a notice of disagreement was not timely received.  Therefore, the March 1969 RO decision became final under the law and regulations then in effect.  38 U.S.C. § 4005 (1964); 38 C.F.R. § 19.153 (1968).  

In November 1990, the Veteran requested that VA reopen his claim of entitlement to service connection for a seizure disorder.  In February 1991, the RO denied that request, and in October 1997, the Board confirmed and continued that decision.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file an appeal with the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. §§ 7252(a), 7266 (West 1991).  Therefore, that decision also became final under the law and regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (1997).  

On September 28, 2001, the RO received the Veteran's request to reopen his claim of entitlement to service connection for the residuals of a head injury, including seizures.  

In July 2005, the RO granted entitlement to service connection for posttraumatic seizure disorder, and assigned a 100 percent schedular rating, effective September 28, 2001 and a 40 percent schedular rating, effective July 16, 2003.  In an August 5, 2005 letter, the RO notified the Veteran of that action.  The Veteran disagreed with the 40 percent rating assigned, and in January 2007, the RO eliminated the reduction to 40 percent.  That is, the RO revised the rating to reflect a continuous 100 percent schedular evaluation for posttraumatic seizure disorder, effective September 28, 2001.  

In September 2007, the Veteran disagreed with September 28, 2001 as the effective date of the 100 percent schedular rating for posttraumatic seizure disorder.  In essence, the Veteran challenged the effective date of service connection.  However, that disagreement was not timely filed, as it was received more than one year after the date the Veteran was notified of the July 2005 decision.  Accordingly, the effective date became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302 (2005).  

Once a rating decision which establishes an effective date of service connection becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  Any other result would vitiate the rule of finality.  In other words, there are no freestanding claims for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  When such a freestanding claim is raised, dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Therefore, the freestanding earlier effective date claim must be dismissed.  

In arriving at this decision, the Board notes that the Veteran is not without recourse.  He remains free to file a motion to revise the Board's 1997 decision or the RO's July 2005 decision on the basis of clear and unmistakable error.  


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


